 Case 20-32367-sgj7 Doc 6 Filed 10/23/20                 Entered 10/23/20 15:57:00         Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

In re:

EXAMINATION MANAGEMENT                                     CASE NO. 20-32367-SGJ-7
SERIVCES, INC.,

                     Debtor.



                                          MOTION TO DISMISS

              Petitioning Creditors JTD Services, Inc., Lynn Blank Exam Services, Bistate Professional

Services, Inc., and Five Eight Eight Two, Inc. (“Petitioning Creditors”) file this Motion to Dismiss

(“Motion”) and respectfully state as follows:

         1.          On September 14, 2020, Petitioning Creditors filed their Involuntary Petition Against

a Non-Individual against Examination Management Services, Inc. (“EMSI” or “Alleged Debtor”),

initiating Case No. 20-32367-sgj7 (“Involuntary Bankruptcy Case”).

         2.          On September 18, 2020, the Court entered its Order to Show Cause Whether Case

Should be Dismissed for Failure of Corporate Petitioning Creditors to Appear in Case Through

Counsel (Dkt. No. 2) (“Show Cause Order”). The Show Cause Order required Petitioning Creditors

to retain counsel and for such counsel to file a Notice of Appearance in this case on or before

September 28, 2020

         3.          On September 25, 2020, the undersigned firm filed its Notice of Appearance on

behalf of Petitioning Creditors (Dkt. No. 4).

         4.          On October 6, 2020, prior to the issuance of a summons in the Involuntary

Bankruptcy Case, EMSI filed its own voluntary Chapter 7 petition, initiating Case No. 20-32548-

hdh7 (“Voluntary Bankruptcy Case”). Daniel J. Sherman has been appointed as the Chapter 7



MOTION TO DISMISS – Page 1
 Case 20-32367-sgj7 Doc 6 Filed 10/23/20           Entered 10/23/20 15:57:00        Page 2 of 3




Trustee in the Voluntary Bankruptcy Case. See Exhibit A, which is a true and correct copy of the

Notice of Chapter 7 Bankruptcy Case entered in the Voluntary Bankruptcy Case and incorporated by

reference herein for all relevant purposes.

     5.        The Alleged Debtor has not made an appearance in the Involuntary Bankruptcy Case.

No motions or other requests are pending in the Involuntary Bankruptcy Case, and the Court has not

entered an order for relief. The Petitioning Creditors now wish to pursue their claims in the

Voluntary Bankruptcy Case.

     6.        Based on the foregoing, the Petitioning Creditors request that the Court dismiss the

Involuntary Bankruptcy Case and grant the Petitioning Creditors such other and further relief to

which they may be justly entitled.



Date: October 23, 2020                               ORENSTEIN LAW GROUP, P.C.

                                                     Nathan M. Nichols
                                                     Rosa R. Orenstein
                                                     Texas Bar No. 1753200
                                                     Nathan M. Nichols
                                                     Texas State Bar No. 24060336
                                                     1201 Elm St., Suite 4020
                                                     Dallas, Texas 75270
                                                     214-757-9101
                                                     972-764-8110 fax

                                                     ATTORNEYS FOR
                                                     PETITIONING CREDITORS




MOTION TO DISMISS – Page 2
 Case 20-32367-sgj7 Doc 6 Filed 10/23/20            Entered 10/23/20 15:57:00         Page 3 of 3




                                    Certificate of Conference

        I hereby certify that I have conferred multiple times with Mr. Sherman, the Chapter 7 Trustee
in the Voluntary Bankruptcy Case, and he is unopposed to the requested relief.

                                                      /s/ Nathan M. Nichols
                                                      Nathan M. Nichols




                                      Certificate of Service

       I hereby certify that the foregoing document was served electronically via ECF on the U.S.
Trustee and all other parties entitled to receive such ECF notification, and on Daniel J. Sherman at
djsherman@syllp.com, on October 23, 2020.


                                                      /s/ Nathan M. Nichols
                                                      Nathan M. Nichols




MOTION TO DISMISS – Page 3
